                           Case 3:21-cv-05018 Document 1 Filed 01/07/21 Page 1 of 3



         1

         2

         3

         4

         5

         6

         7                              UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
         8                                       AT TACOMA
         9    MOTIVE POWER MARINE, LLC, a
              Washington limited liability company,              Case No. 3:21-CV-5018
       10
                                             Plaintiff,          COMPLAINT FOR DAMAGES
       11
                      v.
       12
              ENERGY SUB SEA, LLC, a Florida limited
       13     liability company,
       14
                                             Defendant.
       15

       16             Plaintiff, Motive Power Marine, LLC (“MPM”), by and through its counsel Joyce Ziker

       17      Partners, PLLC, alleges as follows:

       18                                                   PARTIES

       19             1.    MPM is a Washington limited liability company with its principal place of

       20    business in Tacoma, Washington.

       21             2.    Defendant Energy Sub Sea, LLC (“Energy Sub Sea”) is a Florida limited liability

       22    company with its principal place of business in Miami, Florida.

       23                                    JURISDICTION AND VENUE

       24             3.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

       25    the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

       26    and is between citizens of different states.


                COMPLAINT FOR DAMAGES – 1                                           JOYCE ZIKER PARTNERS, PLLC
                                                                                    1601 Fifth Avenue, Suite 2040
                Case No. 3:21-CV-5018                                                Seattle, Washington 98101
                                                                               Tel: 206-957-5960 / Fax: 206-957-5961
7027 001 dk13h4013j
                            Case 3:21-cv-05018 Document 1 Filed 01/07/21 Page 2 of 3



         1            4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because this is the
         2   district in which a substantial portion of the events or omissions giving rise to the claim occurred.
         3   Defendant is subject to personal jurisdiction in this district.
         4                                     FACTUAL BACKGROUND
         5            5.     This action arises from Energy Sub Sea’s breach of contract.
         6            6.     On September 25, 2019, Energy Sub Sea entered into a written contract with
         7   MPM (the “Agreement”). A true and correct copy of the Agreement, which was negotiated and
         8   executed in Tacoma, is attached as Exhibit A.
         9            7.     Pursuant to the Agreement, MPM agreed to perform and did perform work on
       10    Energy Sub Sea’s marine vessel.
       11             8.     On October 22, 2019, MPM sent an invoice to Energy Sub Sea for the work
       12    performed, a true and correct copy of which is attached As Exhibit B. The total amount Energy
       13    Sub Sea owed for the work performed by MPM was $115,431.29. Payment was due on receipt.
       14    To date, however, Energy Sub Sea has not paid any portion of the October 2019 invoice.
       15             9.     Pursuant to the Section 19 of the Agreement, unpaid invoices accrue interest at
       16    the rate of 18% per annum or “[i]f the maximum allowable interest rate is less than 18% per
       17    annum, the rate of interest shall be the maximum amount allowed by law.”
       18             10.    Pursuant to Section 20 of the Agreement, “[i]f any legal action is brough to
       19    enforce the provisions of this Contract, the prevailing party shall be entitled to reasonable
       20    attorney fees plus costs[.]”
       21                                      FIRST CAUSE OF ACTION
       22                                            (Breach of Contract)
       23             11.    MPM re-alleges and incorporates the allegations set forth above.
       24             12.    On or about September 25, 2019, MPM and Energy Sub Sea entered into the
       25    Agreement, a valid and enforceable written contract.
       26             13.    MPM has performed all work required under the Agreement.


                COMPLAINT FOR DAMAGES – 2                                             JOYCE ZIKER PARTNERS, PLLC
                                                                                      1601 Fifth Avenue, Suite 2040
                Case No. 3:21-CV-5018                                                  Seattle, Washington 98101
                                                                                 Tel: 206-957-5960 / Fax: 206-957-5961
7027 001 dk13h4013j
                            Case 3:21-cv-05018 Document 1 Filed 01/07/21 Page 3 of 3



         1            14.    Energy Sub Sea has failed to pay any amounts owed for the work that MPM
         2   performed pursuant to the Agreement. Energy Sub Sea’s failure to pay constitutes a breach of
         3   the Agreement.
         4            15.    As a result of Energy Sub Sea’s breach, MPM has been damaged in the amount
         5   of $115,431.29, plus interest, for the value of services MPM provided pursuant to the
         6   Agreement.
         7                                       PRAYER FOR RELIEF
         8            MPM requests that judgment be entered against Energy Sub Sea as follows:
         9            1.     An award of damages against Energy Sub Sea in the amount of $115,431.29;
       10             2.     MPM’s costs, expenses, and reasonable attorneys’ fees as allowed under the
       11    Agreement;
       12             3.     An award of prejudgment and post judgment interest; and
       13             4.     Such other relief as the Court deems just and proper.
       14

       15             Dated: January 7, 2021.

       16                                                   JOYCE ZIKER PARTNERS, PLLC
       17                                                    /s/ Matthew J. Stock
                                                            Matthew J. Stock, WSBA No. 40223
       18
                                                            Jacob A. Blair, WSBA No. 51138
       19                                                   1601 Fifth Avenue, Suite 2040
                                                            Seattle, Washington 98101
       20                                                   Phone: (206) 957-5950
                                                            Fax: (206) 957-5961
       21                                                   Email: mstock@jzplaw.com
       22                                                   Email: jblair@jzplaw.com

       23                                                   Attorneys for Motive Power Marine, LLC

       24

       25

       26


                COMPLAINT FOR DAMAGES – 3                                          JOYCE ZIKER PARTNERS, PLLC
                                                                                   1601 Fifth Avenue, Suite 2040
                Case No. 3:21-CV-5018                                               Seattle, Washington 98101
                                                                              Tel: 206-957-5960 / Fax: 206-957-5961
7027 001 dk13h4013j
